Title: To George Washington from William McGachen, 6 June 1764
From: McGachen, William
To: Washington, George



Sir
Potomack Tryal 6th June 1764

I have sent by the first opportunity the little commission I received of yours executed in the best manner I was able the St Froine seed has never been out of my cabbin since it came on board.
Capt. Boyes having persuaded Mr Cary & Co. to buy or employ a very large and old ship and being pretty well informed they had laid aside all thoughts of sending a ship this year into Potomack prevented my delivering your elegant recommendatory letter for which I shall ever have the most sincere and sensible gratitude. I still continue my intention of leaving this dissagreeable bussiness as soon as I can conveniently my reasons for my coming now are that I thought it better than an unsettled precarious employ or staying at home sometime idle. Inclosed with this are bills of parcels for the things the bearer has to deliver you. I have taken the liberty to desire him to leave at your house a letter and a box of goods for Mr Green[.] Please to present my best compliments to your Lady as it will make me very happy to acquire your regard or esteem to be employed in doing any kind of bussiness you or your Lady may have in London or elsewhere will be a real proof of it to Sir your obliged and most Obdt Servt

Will. McGachen

